DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 19 are objected to because of the following informalities: 
In line 2 of claim 3, “a first radii” should be --a first radius-- to refer to a single radius of curvature
In line 5 of claim 3, “a second radii” should be --a second radius-- to refer to a single radius of curvature
in line 2 of claim 19, “unit in” should likely be --unit (ECU) in-- for clarity because the claim later refers to the electronic control unit as the ECU. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garneau, US 9,915,082.

Regarding claim 1, Garneau discloses a power latch assembly (Fig. 5A) for a vehicle door (col. 10 lines 60-64), comprising:
a ratchet (126 Fig. 5A) configured for movement between a striker capture position (Fig. 5A) and a striker release position (Fig. 5D) and being biased toward said striker release position (col. 5 lines 45-46);
a pawl (125 Fig. 5A) configured for movement between a ratchet holding position (Fig. 5A), whereat said pawl maintains said ratchet in said striker capture position (col. 5 lines 52-55), and a ratchet releasing position (Fig. 5D), whereat said pawl releases said ratchet for movement of said ratchet to said striker release position (col. 6 lines 40-43);
a pawl release lever (137 Fig. 5A) configured for movement between a home position (Fig. 5A) and a pawl release position (Fig. 5D) to selectively move said pawl from said ratchet holding position to said ratchet releasing position (col. 6 lines 21-26); 
a power release actuator (129 Fig. 5A) configured to move said pawl release lever between the home position and the pawl release position to move said pawl from said ratchet holding position to said ratchet releasing position (col. 6 lines 11-29; and 
an activation/deactivation device (136 Fig. 5A) configured in operable communication with said pawl release lever (col. 6 lines 1-3), said activation/deactivation device being in an activated state while said pawl release lever is in the home position (Fig. 5A; col. 6 lines 1-3), whereat said power release actuator can be selectively energized (col. 7 lines 11-14), said activation/deactivation device being changed from the activated state to a deactivated state in response to said pawl being moved to the ratchet releasing position (Fig. 5D; col. 6 lines 40-43, 56-63), whereat said power release actuator is automatically de-energized (col. 6 lines 56-60). 

Regarding claim 2, Garneau discloses the power latch assembly of claim 1, further including a drive gear (133 Fig. 5B) driven by said power release actuator (col. 6 lines 11-15), said drive gear being in operable driving engagement with a driven gear (135 Fig. 5A) having a release cam (143a, 143b Fig. 5B) fixed thereto (col. 6 lines 21-22), said release cam being configured to engage a cam driving surface of said pawl release lever to move said pawl release lever between the home position and the pawl release position (col. 6 lines 21-26, 40-49) in response to said driven gear being driven from a driven gear home position by said drive gear (col. 6 lines 56-62), said release cam being configured for lost-motion movement with said pawl release lever after said pawl release lever reaches the pawl release position (col. 6 lines 30-39, Figs. 5C-5D: the pawl release lever is shaped so the cam continues rotating without engaging the pawl release lever, corresponding to lost-motion movement).  

Regarding claim 3, Garneau discloses the power latch assembly of claim 2, wherein said release cam travels along a first radii of curvature relative to a rotational axis of said driven gear (Fig. 5A annotated below) in response to movement of said driven gear (movement shown in Figs. 5A-5D: the cam surface on the lobe, corresponding to the release cam, travels along a first radius as the driven gear rotates about the axis), said pawl release lever having a lost-motion cam surface having a second radii of curvature relative to said rotation axis (Fig. 5A annotated below), said first radii of curvature being substantially the same as said second radii of curvature such that said release cam moves relative to said pawl release lever along said lost-motion cam surface (col. 6 lines 32-34; movement from Fig. 5A to Fig. 5B illustrates the cam 143a moves along the lost-motion cam surface relative to the pawl release lever before the pawl release lever is actuated to the position in Fig. 5B).

    PNG
    media_image1.png
    400
    792
    media_image1.png
    Greyscale


Regarding claim 4, Garneau discloses the power latch assembly of claim 3, wherein said pawl release lever remains stationary as said release cam moves along said lost-motion cam surface, thereby preventing said pawl release lever from moving beyond the pawl release position (movement from Fig. 5C to Fig. 5D illustrates the cam 143b moves along the lost-motion cam surface when the pawl release lever is moved to the pawl release position, preventing the pawl release lever from moving beyond the pawl release position).

Regarding claim 5, Garneau discloses the power latch assembly of claim 1, wherein said activation/deactivation device remains in the deactivated state when said pawl release lever is in the pawl release position (col. 7 lines 1-14: the activation/deactivation device is in the deactivated state until the pawl release lever returns to the home position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mozola, US Pub. 2019/0063117A1, in view of Alexander et al., US Pub. 2012/0126551A1 [hereinafter: Alexander].

Regarding claim 1, Mozola discloses a power latch assembly for a vehicle door, comprising:
a ratchet (56 Fig. 2) configured for movement between a striker capture position (Fig. 4A) and a striker release position (Fig. 4E) and being biased toward said striker release position ([0031]);
a pawl (62 Fig. 2) configured for movement between a ratchet holding position (Fig. 4A), whereat said pawl maintains said ratchet in said striker capture position ([0038]), and a ratchet releasing position (Fig. 4E), whereat said pawl releases said ratchet for movement of said ratchet to said striker release position ([0039]);
a pawl release lever (94 Fig. 2) configured for movement between a home position and a pawl release position to selectively move said pawl from said ratchet holding position to said ratchet releasing position ([0032]); 
 a power release actuator (82 Fig. 2) configured to move said pawl release lever between the home position (Fig. 4A) and the pawl release position (Fig. 4E; [0032]) to move said pawl from said ratchet holding position to said ratchet releasing position ([0039]); and 
an activation/deactivation device ([0042]: switch or sensor detecting the release cam position) configured in operable communication with said pawl release lever ([0042]). 
Mozola teaches controlled actuation of the power release actuator ([0033]) using an activation/deactivation device for a power reset operation and Mozola teaches the motor is de-energized in response to the pawl being moved to the ratchet releasing position ([0039]), but is silent to control of the power release actuator. However, Mozola is silent to said activation/deactivation device being in an activated state while said pawl release lever is in the home position, whereat said power release actuator can be selectively energized, said activation/deactivation device being changed from the activated state to a deactivated state in response to said pawl being moved to the ratchet releasing position, whereat said power release actuator is automatically de-energized.
Alexander teaches an activation/deactivation device (36 Fig. 1) being in an activated state while a pawl release lever (16 Fig. 1) is in the home position, whereat said power release actuator can be selectively energized ([0060], [0062]: the switch 36 is configured to allow an activation signal to turn on the actuator, corresponding to an activated state, when the power release lever is in the home position out of contact with the switch), said activation/deactivation device being changed from the activated state to a deactivated state in response to said pawl being moved to the ratchet releasing position, whereat said power release actuator is automatically de-energized ([0060], [0062]: the switch 36 is configured to turn off the activation signal for the actuator 30 when the pawl release lever actuates the switch, corresponding to being changed to the deactivated state to de-energize the actuator when the pawl moves to the releasing position). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the activation/deactivation device disclosed by Mozola to be in an activated state while said pawl release lever is in the home position, whereat said power release actuator can be selectively energized, said activation/deactivation device being changed from the activated state to a deactivated state in response to said pawl being moved to the ratchet releasing position, whereat said power release actuator is automatically de-energized, as taught by Alexander in order to de-energize the power release actuator when the pawl release lever reaches the pawl release position, completing the power release operation, for protection against overheating the actuator (Alexander [0062]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mozola, US Pub. 2019/0063117A1, in view of Alexander, US Pub. 2012/0126551A1 as applied to claim 1 above and further in view of Reusch, US Pub. 2022/0098903A1.

Regarding claim 8, Mozola, in view of Alexander, teaches the power latch assembly of claim 1, further including a sensor configured to be in operable communication with the pawl to detect when said pawl is in said ratchet releasing position (Mozola [0040], [0042]: pawl position detected by a sensor), said sensor being configured in operable communication with said power release actuator (Mozola [0042]) to automatically reverse the direction of movement of said power release actuator after detecting said pawl being in the ratchet release position (Mozola [0042]: the “reset signal” sent after detecting the pawl in the ratchet release position is used by the controller to initiate the power reset operation; Mozola [0033]: the actuator is reverse driven) to allow the pawl release lever to return to the home position (Mozola [0041]). 
However, Mozola, in view of Alexander, is silent to a magnet fixed to said pawl and a sensor configured in operable communication with said magnet to detect when said pawl is in said ratchet releasing position.
Reusch teaches a power latch assembly (Fig. 1) including a magnet fixed to a pawl (7 Fig. 1; [0045]) and a sensor configured in operable communication with said magnet (6 Fig. 1) to detect when said pawl in in a ratchet releasing position ([0040]), said sensor being configured in operable communication with a power release actuator ([0040], [0047]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pawl taught by Mozola, in view of Alexander, to include a magnet fixed to said pawl, as taught by Reusch, and modify the sensor taught by Mozola, in view of Alexander, to be configured in operable communication with said magnet to detect when said pawl in in said ratchet releasing position, said sensor being configured in operable communication with said power release actuator, as suggested by Reusch, to practice the device taught by Mozola, in view of Alexander (Mozola [0042]: “detecting pawl 62 position (via a switch or sensor)”) and be capable of detecting numerous positions of the pawl (Reusch [0046]) and determine possible malfunctions (Reusch [0013]). 

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski, US Pub. 2010/0244466, in view of Alexander, US Pub. 2012/0126551A1.

Regarding claim 1, Tomaszewski discloses a power latch assembly for a vehicle door ([0002]) comprising:
a ratchet (102 Fig. 4) configured for movement between a striker capture position and a striker release position ([0048]) and being biased toward said striker release position ([0048]);
a pawl (104 Fig. 4) configured for movement between a ratchet holding position, whereat said pawl maintains said ratchet in said striker capture position ([0048]), and a ratchet releasing position (Fig. 4), whereat said pawl releases said ratchet for movement of said ratchet to said striker release position ([0048]);
a pawl release lever (106 Fig. 4) configured for movement between a home position ([0049]) and a pawl release position (Fig. 4) to selectively move said pawl from said ratchet holding position to said ratchet releasing position ([0049]); 
a power release actuator (118 Fig. 4) configured to move said pawl release lever between the home position and the pawl release position to move said pawl from said ratchet holding position to said ratchet releasing position ([0050]); and 
an activation/deactivation device (130 Fig. 4) configured in operable communication with said pawl release lever ([0052]), said activation/deactivation device being changed from the activated state to a deactivated state in response to said pawl being moved to the ratchet releasing position ([0052], Fig. 4 depicts the switch 130 open).
However, Tomaszewski does not explicitly disclose said activation/deactivation device being in an activated state while said pawl release lever is in the home position, whereat said power release actuator can be selectively energized, said activation/deactivation device being changed from the activated state to a deactivated state in response to said pawl being moved to the ratchet releasing position, whereat said power release actuator is automatically de-energized. 
Alexander teaches an activation/deactivation device (36 Fig. 1) being in an activated state while a pawl release lever (16 Fig. 1) is in the home position, whereat said power release actuator can be selectively energized ([0060], [0062]: the switch 36 is configured to allow an activation signal to turn on the actuator, corresponding to an activated state, when the power release lever is in the home position out of contact with the switch), said activation/deactivation device being changed from the activated state to a deactivated state in response to said pawl being moved to the ratchet releasing position, whereat said power release actuator is automatically de-energized ([0060], [0062]: the switch 36 is configured to turn off the activation signal for the actuator 30 when the pawl release lever actuates the switch, corresponding to being changed to the deactivated state to de-energize the actuator when the pawl moves to the releasing position). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the activation/deactivation device disclosed by Tomaszewski to be configured to be in an activated state while said pawl release lever is in the home position, whereat said power release actuator can be selectively energized, said activation/deactivation device being changed from the activated state to a deactivated state in response to said pawl being moved to the ratchet releasing position, whereat said power release actuator is automatically de-energized, as taught by Alexander in order to turn off the power release actuator when the pawl release lever reaches the position to release the pawl for protection against overheating the actuator (Alexander [0062]). 

Regarding claim 6, Tomaszewski, in view of Alexander, teaches the power latch assembly of claim 1, wherein said pawl release lever has a lug configured to trigger said activation/deactivation device (Tomaszewski Fig. 4 illustrates a lug on the pawl release lever configured to engage the switch) to change said activation/deactivation device between the activated and deactivated states (Tomaszewski Fig. 4 depicts the pawl release lever in the pawl release position where the lug is out of engagement with the switch, in the deactivated state, and Fig. 4 illustrates the lug is configured to actuate the switch to the activated state when the pawl release lever moves to the home position).

Regarding claim 7, Tomaszewski, in view of Tamura and Alexander, teaches the power latch assembly of claim 6, wherein said lug moves into engagement with said activation/deactivation device to move said activation/deactivation device to the activated state as said pawl release lever returns toward the home position (Tomaszewski Fig. 4, annotated below, illustrates the lug rotates with the pawl release lever toward the switch, moving the switch to an activated state, when the pawl release lever returns to the home position). 

    PNG
    media_image2.png
    911
    679
    media_image2.png
    Greyscale



Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski, US Pub. 2010/0244466 and Alexander, US Pub. 2012/0126551, as applied to claim 1 above and further in view of Tamura et al., US Pub. 2022/0251886 [hereinafter: Tamura].

Regarding claim 2, Tomaszewski, in view of Alexander, teaches the power latch assembly of claim 1, further including a drive gear (Tomaszewski 122 Fig. 4) driven by said power release actuator, said drive gear being in operable driving engagement with a driven gear (Tomaszewski 124 Fig. 4) having a release cam fixed thereto (Tomaszewski 126 Fig. 4), said release cam being configured to engage a cam driving surface of said pawl release lever (Tomaszewski Fig. 4, [0049]) to move said pawl release lever between the home position and the pawl release position in response to said driven gear being driven from a driven gear home position by said drive gear (Tomaszewski [0049]). 
Tomaszewski, in view of Alexander, does not explicitly teach said release cam being configured for lost-motion movement with said pawl release lever after said pawl release lever reaches the pawl release position. 
Tamura teaches a release cam (111 Fig. 7A) being configured for lost-motion movement with a pawl release lever (84 Fig. 8B) after said pawl release lever reaches a pawl release position ([0044], [0061]: the pawl release lever reaches a maximum, corresponding to a pawl release position, where the release cam has a fixed radius of curvature so the release cam is capable of rotating without driving the pawl release lever).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to change the contour of the release cam taught by Tomaszewski, in view of Alexander, to be configured for a lost-movement movement with the pawl release lever after said pawl release lever reaches the pawl release position, as suggested by Tamura, in order to achieve desired timing and operation of the device (Tamura [0077]). One of ordinary skill in the art would have a reasonable expectation that the change in shape does not affect operation of the device (Tomaszewski Fig. 4: the cam surface is illustrated to maintain the pawl release lever at or near the pawl release position when the gear rotates a certain amount). See also MPEP 2144.04(IV).

Regarding claim 9, Tomaszewski, in view of Alexander and Tamura, teaches the power latch assembly of claim 2, wherein said driven gear returns to the driven gear home position (Tomaszewski [0050]: the motor is reset when the door is opened, corresponding to the motor returning the gear to the driven gear home position). However, Tomaszewski, in view of Alexander, is silent to said driven gear returns to the driven gear home position without use of a hard stop.
Tomaszewski does not explicitly teach use of a hard stop (Tomaszewski Fig. 4 does not illustrate a hard stop, [0050]-[0052]: ECU controls the motor according to switch signals, not a hard stop). One of ordinary skill in the art before the effective filing date of the claimed invention would understand the driven gear taught by Tomaszewski, in view of Alexander, returns to the driven gear home position without use of a hard stop, as suggested by Tomaszewski.

Regarding claim 10, Tomaszewski, in view of Alexander and Tamura, teaches the power latch assembly of claim 9, wherein said driven gear returns to the driven gear home position without use of a sensor detecting the position of said driven gear (Tomaszewski Fig. 4, [0048]-[0052] does not disclose using a sensor to detect the position of the driven gear). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski, US Pub. 2010/0244466 in view of Tamura, US Pub. 2022/0251886.

Regarding claim 11, Tomaszewski discloses a power latch assembly for a vehicle door ([0002]) comprising:
a ratchet (102 Fig. 4) configured for movement between a striker capture position and a striker release position ([0048]) and being biased toward said striker release position ([0048]);
a pawl (104 Fig. 4) configured for movement between a ratchet holding position, whereat said pawl maintains said ratchet in said striker capture position ([0048]), and a ratchet releasing position (Fig. 4), whereat said pawl releases said ratchet for movement of said ratchet to said striker release position ([0048]);
a pawl release lever (106 Fig. 4) configured for movement between a home position ([0049]) and a pawl release position (Fig. 4) to selectively move said pawl from said ratchet holding position to said ratchet releasing position ([0049]); 
a power release actuator (118 Fig. 4) configured to move said pawl release lever between the home position and the pawl release position to move said pawl from said ratchet holding position to said ratchet releasing position ([0050]); and
a drive gear (122 Fig. 4) driven by said power release actuator, said drive gear being in operable driving engagement with a driven gear (124 Fig. 4) having a release cam fixed thereto (126 Fig. 4), said release cam being configured to engage a cam driving surface of said pawl release lever (Fig. 4, [0049]) to move said pawl release lever between the home position and the pawl release position in response to said driven gear being driven from a driven gear home position by said drive gear ([0049]). 
However, Tomaszewski does not explicitly teach said release cam being configured for lost-motion movement with said pawl release lever after said pawl release lever reaches the pawl release position. 
Tamura teaches a release cam (111 Fig. 7A) being configured for lost-motion movement with a pawl release lever (84 Fig. 8B) after said pawl release lever reaches a pawl release position ([0044], [0061]: the pawl release lever reaches a maximum, corresponding to a pawl release position, where the release cam has a fixed radius of curvature so the release cam is capable of rotating without driving the pawl release lever).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to change the contour of the release cam taught by Tomaszewski to be configured for a lost-movement movement with the pawl release lever after said pawl release lever reaches the pawl release position, as suggested by Tamura, in order to achieve desired timing and operation of the device (Tamura [0077]). One of ordinary skill in the art would have a reasonable expectation that the change in shape would not affect operation of the device (Tomaszewski Fig. 4: the cam surface is illustrated to maintain the pawl release lever at or near the pawl release position when the gear rotates a certain amount). See also MPEP 2144.04(IV).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski, US Pub. 2010/0244466 and Tamura, US Pub. 2022/0251886, as applied to claim 11 above and further in view of Alexander, US Pub. 2012/0126551.

Regarding claim 12, Tomaszewski, in view of Tamura, teaches the power latch assembly of claim 11, further including a switch (Tomaszewski 130 Fig. 4, [0052]) having a closed position while the pawl release lever is in the home position (Tomaszewski [0049], [0052]: Fig. 4 depicts the switch in an open position to indicate the pawl release lever is in the pawl release position, corresponding to the switch being in a closed position to indicate the pawl release lever is in the home position), and an open position while the pawl release lever is in the pawl release position (Tomaszewski depicted in Fig. 4).
While Tomaszewski, in view of Tamura, teaches a switch having a closed position and an open position, Tomaszewski in view of Tamura does not explicitly teach the switch having a closed position, whereat the power release device can be selectively energized, and an open position, whereat the power release device is de-energized.
Alexander teaches a switch (36 Fig. 1) being in an activated state while a pawl release lever (16 Fig. 1) is in the home position, whereat a power release actuator can be selectively energized ([0060], [0062]: the switch 36 is configured to allow an activation signal to turn on the actuator, corresponding to an activated state, when the power release lever is in the home position out of contact with the switch), and a deactivated state, whereat said power release actuator is de-energized ([0060], [0062]: the switch 36 is configured to turn off the activation signal for the actuator 30 when the pawl release lever actuates the switch, corresponding to being changed to the deactivated state to de-energize the actuator when the pawl moves to the releasing position). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power latch assembly taught by Tomaszewski, in view of Tamura, such that the switch has a closed position, whereat said power release actuator can be selectively energized, and an open position, whereat said power release actuator is automatically de-energized, as suggested by Alexander for controlling the power release actuator to be energizable to release the pawl and be de-energized when the pawl release lever reaches the pawl release position so the actuator is protected against overheating (Alexander [0062]). 

Regarding claim 13, Tomaszewski, in view of Tamura and Alexander, teaches the power latch assembly of claim 12, wherein said pawl release lever has a lug configured to engage said switch (Tomaszewski Fig. 4 illustrates a lug on the pawl release lever configured to engage the switch) to bring said switch to the closed position and to move out of engagement with said switch to bring said switch to the open position (Tomaszewski Fig. 4 depicts the pawl release lever in the pawl release position where the lug is out of engagement with the switch so the switch is in the open position, and Fig. 4 illustrates the lug is configured to actuate the switch to the closed position when the pawl release lever moves to the home position).

Regarding claim 14, Tomaszewski, in view of Tamura and Alexander, teaches the power latch assembly of claim 13, wherein said lug returns into engagement with said switch to move said switch to the closed position as said pawl release lever returns toward the home position (Tomaszewski Fig. 4, annotated below, illustrates the lug rotates with the pawl release lever toward the switch, moving the switch to a closed position, when the pawl release lever returns to the home position). 

    PNG
    media_image2.png
    911
    679
    media_image2.png
    Greyscale


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski, US Pub. 2010/0244466, in view of Alexander et al., US Pub. 2012/0126551 [hereinafter: Alexander].

Regarding claim 15, Tomaszewski discloses a method of constructing a power latch assembly for a vehicle door, comprising:
a step of configuring a ratchet (102 Fig. 4) for movement between a striker capture position and a striker release position ([0048]) and being biased toward said striker release position ([0048]);
a step of configuring a pawl (104 Fig. 4) for movement between a ratchet holding position, whereat said pawl maintains said ratchet in said striker capture position ([0048]), and a ratchet releasing position (Fig. 4), whereat said pawl releases said ratchet for movement of said ratchet to said striker release position ([0048]);
a step of configuring a pawl release lever (106 Fig. 4) movement between a home position ([0049]) and a pawl release position (Fig. 4) to selectively move said pawl from said ratchet holding position to said ratchet releasing position ([0049]); 
a step of configuring a power release actuator (118 Fig. 4) configured to move said pawl release lever between the home position and the pawl release position to move said pawl from said ratchet holding position to said ratchet releasing position ([0050]); and
a step of configuring the power release actuator to be de-energized ([0050]).
However, Tomaszewski does not explicitly disclose a step of configuring the power release actuator to be de-energized when said pawl release lever reaches the pawl release position to stop said pawl at said ratchet releasing position without use of a hard, positive stop.
Alexander teaches a step of configuring a power release actuator (30 Fig. 1) to be de-energized when a pawl release lever (16 Fig. 1) reaches a pawl release position (Fig. 2) to stop the pawl at a ratchet releasing position without use of a hard, positive stop ([0062]: the pawl release lever actuates the switch 36 when it reaches the pawl release position and the pawl is at a ratchet releasing position, the actuator is configured to be de-energized when the switch 36 is actuated to stop driving the pawl release lever and pawl; the actuator is controlled according to a switch, not a hard stop).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tomaszewski to additionally include the step of configuring the power release actuator to be de-energized when a pawl release lever reaches a pawl release position to stop the pawl at a ratchet releasing position without use of a hard, positive stop, as taught by Alexander in order to protect the power release actuator against overheating (Alexander [0062]). 

Regarding claim 16, Tomaszewski in view of Alexander teaches the method of claim 15, further including a step of configuring an activation/deactivation device (Tomaszewski 130 Fig. 4) in operable communication with said pawl release lever (Tomaszewski [0052]). 
However, Tomaszewski, in view of Alexander, is silent to configuring an activation/deactivation device in operable communication with said power release actuator and configuring the activation/deactivation device to allow said power release device to be energized while said pawl release lever is in the home position and to cause said power release device to be de-energized in response to said pawl being moved to the ratchet releasing position.
Alexander teaches a step of configuring an activation/deactivation device (Alexander 36 Fig. 1) in operable communication with said power release actuator (Alexander [0062]) and configuring the activation/deactivation device to allow said power release device to be energized while said pawl release lever is in the home position (Alexander [0062]: the power release device is allowed to be energized when the cut-off switch is not in actuated by the pawl release lever, including when the pawl release lever is in the home position) and to cause said power release device to be de-energized in response to said pawl being moved to the ratchet releasing position (Alexander [0062]: the cut-off switch causes the power release device to be de-energized when the pawl release lever moves to the pawl release position, corresponding to when the pawl being moved to the ratchet releasing position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a step of configuring the activation/deactivation device taught by Tomaszewski, as modified above by Alexander, further include configuring the activation/deactivation device to be in operable communication with said power release actuator and configuring the activation/deactivation device to allow said power release device to be energized while said pawl release lever is in the home position and to cause said power release device to be de-energized in response to said pawl being moved to the ratchet releasing position, as taught by Alexander, to save energy by stopping the power release actuator when the pawl is released and prevent the power release actuator from overheating (Alexander [0062]).

Regarding claim 17, Tomaszewski in view of Alexander teaches the method of claim 16, further including providing the activation/deactivation device as a switch (Tomaszewski 130 Fig. 4, [0052]) having a closed position while the pawl release lever is in the home position (Tomaszewski [0049], [0052]: Fig. 4 depicts the switch in an open position to indicate the pawl release lever is in the pawl release position, corresponding to the switch being in a closed position to indicate the pawl release lever is in the home position), whereat the power release device can be energized (Tomaszewski [0023]: as modified above, the ECU can energize the power release device when the switch is in the closed position), and an open position while the pawl release lever is in the pawl release position (Tomaszewski depicted in Fig. 4), whereat the power release device is de-energized (Tomaszewski [0052]: as modified above, the power release device is de-energized when the switch is in the open position to stop the pawl release lever in the pawl release position). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski, US Pub. 2010/0244466 and Alexander, US Pub. 2012/0126551, as applied to claim 16 above and further in view of Weyerstall, DE 19545722 A1 (references to attached machine translation).

Regarding claim 18, Tomaszewski in view of Alexander teaches the method of claim 16. 
Tomaszewski, in view of Alexander, teaches the activation/deactivation device as a switch (Tomaszewski 130 Fig. 4, [0052]) having a closed position while the pawl release lever is in the home position (Tomaszewski [0049], [0052]: Fig. 4 depicts the switch in an open position to indicate the pawl release lever is in the pawl release position, corresponding to the switch being in a closed position to indicate the pawl release lever is in the home position), whereat the power release device can be energized (Tomaszewski [0023]: as modified above, the ECU can energize the power release device when the switch is in the closed position), and an open position while the pawl release lever is in the pawl release position (Tomaszewski depicted in Fig. 4), whereat the power release device is de-energized (Tomaszewski [0052]: as modified above, the power release device is de-energized when the switch is in the open position to stop the pawl release lever in the pawl release position). 
However, Tomaszewski in view of Alexander are silent to the activation/deactivation device as a proximity sensor configured to detect when the pawl release lever is in the home position, whereat the pawl release device can be energized, and when the pawl release lever is in the pawl release position, whereat the power release device is de-energized. 
Weyerstall teaches an activation/deactivation device as a proximity sensor ([0032]: a Hall, capacitive, or inductive switch corresponds to a proximity sensor). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mechanical switch taught by Tomaszewski, in view of Alexander with a proximity sensor, as taught by Weyerstall, to provide a contactless sensor (Weyerstall [0032]). Proximity switches are well known in the art and one of ordinary skill in the art would have a reasonable expectation that a proximity switch is be capable of performing the same function as the mechanical switch, as evidenced by Weyerstall (Weyerstall [0032]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski, US Pub. 2010/0244466, Alexander, US Pub. 2012/0126551, and Weyerstall, DE 19545722 A1, as applied to claim 18 above and further in view of Mozola, US Pub. 2019/0063117A1.

Regarding claim 19, Tomaszewski, in view of Alexander and Weyerstall, teach the method of claim 18, further including a step of configuring an electronic control unit (Tomaszewski 20 Fig. 4) in operable communication with the proximity sensor (Tomaszewski [0052]: as modified above, the ECU is in communication with the sensor) and the power operated actuator (Tomaszewski [[0050]) and configuring the ECU to receive a signal from the proximity sensor indicating the pawl release lever is in its pawl release position (Tomaszewski [0052]: as modified above, the sensor indicates to the ECU corresponding to configuring the ECU to receive the signal from the sensor). Tomaszewski, in view of Alexander and Weyerstall, also teaches configuring the ECU to send a signal to the power release actuator to reset the ratchet and pawl, thereby allowing the pawl release lever to return to its home position ([0050]).
However, Tomaszewski, in view of Alexander and Weyerstall, do not explicitly teach configuring the ECU to send a signal to the power release actuator to reverse the direction of movement of the power release actuator in response to the pawl release lever being in its pawl release position, thereby allowing the pawl release lever to return to its home position.
Mozola teaches configuring an ECU to send a signal to a power release actuator ([0033]; claim 4) to reverse the direction of movement of the power release actuator ([0033]) in response to a pawl release lever (94 Fig. 2) being in its pawl release position ([0042]: the pawl release lever in its pawl release position corresponds to the pawl release position of the release cam), thereby allowing the pawl release lever to return to its home position ([0033], [0042]).
Tomaszewski, in view of Alexander and Weyerstall teaches an ECU configured to send a signal to the power release actuator to reset the pawl release lever, but is silent whether the direction of movement of the power release actuator is reversed. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the ECU taught by Tomaszewski, in view of Alexander and Weyerstall, to send a signal to the power release actuator to reverse the direction of movement of the power release actuator in response to the pawl release lever being in its pawl release position, thereby allowing the pawl release lever to return to its home position, as taught by Mozola, to order to perform a power reset operation as taught by Tomaszewski, in view of Alexander and Weyerstall, so the pawl is ready to lock the ratchet with a reasonable expectation of success. See also MPEP 2143(I)(E).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski, US Pub. 2010/0244466 and Alexander, US Pub. 2012/0126551, as applied to claim 15 above and further in view of Tamura, US Pub. 2022/0251886.

Regarding claim 20, Tomaszewski, in view of Alexander, teaches the method of claim 15, further including a step of providing a drive gear (Tomaszewski 122 Fig. 4) to be driven by the power release actuator and configuring the drive gear in operable driving engagement with a driven gear (Tomaszewski 124 Fig. 4) having a release cam fixed thereto (Tomaszewski 126 Fig. 4), 
and configuring the release cam to engage a cam driving surface of the pawl release lever (Tomaszewski Fig. 4, [0049]) to move the pawl release lever from the home position to the pawl release position in response to the driven gear being driven from by the drive gear (Tomaszewski [0049]). 
However, Tomaszewski, in view of Alexander, does not explicitly teach configuring the release cam for lost-motion movement with the pawl release lever after the pawl release lever reaches the pawl release position and while the driven gear is moving relative to the pawl release lever.
Tamura teaches configuring a release cam (111 Fig. 7A) for lost-motion movement with a pawl release lever (84 Fig. 8B) after the pawl release lever reaches a pawl release position and while a driven gear is moving relative to the pawl release lever ([0044], [0061]: the pawl release lever reaches a maximum, corresponding to a pawl release position, where the release cam has a fixed radius of curvature so the release cam is capable of rotating with the driven gear without driving the pawl release lever).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of configuring the release cam taught by Tomaszewski, in view of Alexander, to further include configuring the release cam for a lost-movement movement with the pawl release lever after the pawl release lever reaches the pawl release position, as suggested by Tamura, in order to achieve desired timing and operation of the device (Tamura [0077]). One of ordinary skill in the art would have a reasonable expectation that this modification to the release cam contour does not affect operation of the device (Tomaszewski Fig. 4: the cam surface is illustrated to maintain the pawl release lever at or near the pawl release position when the gear rotates within certain range). See also MPEP 2144.04(IV).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graute, DE 102007056251 A1, related to a power latch assembly comprising a pawl release lever and an activation/deactivation device in communication with the pawl release lever, and movement of the pawl release lever actuates the activation/deactivation device.
Shimura, US 5979951 A, related to a power latch assembly comprising an activation/deactivation device in communication with a pawl release lever that is configured as a switch, which is in the on position when the pawl release lever is in the home position and is actuated to the off position when the pawl release lever is in the pawl release position.
Taurasi et al., US 2017/0138094 A1, related to a power latch assembly comprising a pawl release lever and an activation/deactivation device in communication with the pawl release lever, and movement of the pawl release lever by a driven gear actuates the activation/deactivation device.
Erices et al., US 2002/0167177 A1, related to a pawl including a magnet and a sensor configured to detect the position of the magnet.
Yamamoto et al., US 2006/0202485 A1, related to a power latch assembly comprising a pawl release lever driven by a driven gear and engaging a cam, the cam being configured for a lost-motion movement.
Ishiguro et al., US 2020/0102772 A1, related to a power latch assembly comprising a pawl release lever driven by a release cam, the release cam being configured for a lost-motion movement and driven by a power release actuator.
Brose, US 2005/0001437 A1, related to a vehicle latch including an activation/deactivation device that is in an activated state when the latch is closed and in a deactivated state when the ratchet is released.
Uemura et al., US 5938252, related to a power latch assembly comprising a release cam rotated by a power release actuator and configured to actuate a pawl release lever, and the power release actuator is stopped without use of a hard stop.
Szablewski, US 6435573 B1, related to a power latch assembly comprising a pawl and a pawl release lever, the pawl release lever being driven by a release cam that is configured for lost-motion movement relative to the pawl release lever.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675